
	

115 S1605 IS: Stopping Assault while Flying Enforcement Act of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1605
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2017
			Mr. Casey (for himself, Mrs. Murray, Ms. Cortez Masto, Mr. Blumenthal, Ms. Warren, Mrs. Gillibrand, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve the response to sexual assault and sexual harassment on board aircraft operated in
			 passenger air transportation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Stopping Assault while Flying Enforcement Act of 2017.
 2.Air carrier definedIn this Act, the term air carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102 of title 49, United States Code.
		3.Additional training relating to responding to  sexual assault and sexual harassment on board
			 passenger
			 aircraft
 (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:  44736.Additional training relating to responding to sexual assault and sexual harassment on board passenger aircraft (a)Training requiredIn addition to other training required under this chapter, each air carrier and foreign air carrier shall provide initial and annual recurrent training for flight attendants, pilots, and other individuals who are employees or contractors of the air carrier, with respect to responding to and addressing sexual assault and sexual harassment of passengers and employees and contractors of the air carrier on board aircraft operated by the air carrier in passenger air transportation.
 (b)Situational trainingAn air carrier or foreign air carrier shall include, in initial and recurrent training provided under this section, situational training with respect to the proper method for dealing with passengers who are accused of, and passengers who report, sexual assault or sexual harassment.
 (c)Trauma-Informed trainingTraining provided under this section shall include— (1)training on—
 (A)how to use a trauma-informed approach with individuals who report incidents of sexual assault or sexual harassment in a way that is survivor-centered;
 (B)the effects of trauma on such individuals; (C)how to ensure the safety of all passengers; and
 (D)how to properly report such assault or harassment to air carriers; and (2)providing appropriate information about available options for—
 (A)reporting sexual assault and sexual harassment to air carriers, the Department of Transportation, and the Department of Justice; and
 (B)obtaining care with respect to such assault or harassment. (d)Minimum standardsTraining provided under this section shall incorporate the minimum standards developed under section 6(d) of the Stopping Assault while Flying Enforcement Act of 2017..
 (b)Clerical amendmentThe table of sections for chapter 447 of title 49, United States Code, is amended by adding at the end the following:
				44736. Additional training relating to responding to  sexual assault and sexual harassment on board
			 passenger
			 aircraft..
 (c)Effective dateThe requirement for an air carrier to provide training under section 44736 of title 49, United States Code, as added by subsection (a), shall take effect on the date that is 2 years after the date of the enactment of this Act.
 (d)RegulationsNot later than 18 months after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall, after reviewing the recommendations of the National In-Flight Sexual Assault Task Force under section 6(c)(3), prescribe regulations to carry out section 44736 of title 49, United States Code, as added by subsection (a).
			4.Data collection
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Transportation shall establish a program to collect and maintain data from air carriers on the incidence of sexual assault and sexual harassment on board aircraft operated in passenger air transportation in a manner that protects the privacy and confidentiality of individuals subjected to such assault or harassment.
 (b)Data availabilityThe Secretary shall make the data collected and maintained under subsection (a) available to the public on the primary Internet website of the Department of Transportation in a manner that protects the privacy and confidentiality of individuals subjected to sexual assault or sexual harassment on board aircraft operated in passenger air transportation.
			5.Reporting of incidents of sexual assault and harassment on board aircraft
 (a)In generalNot later than one year after the date of the enactment of this Act, the Attorney General shall establish a streamlined process, based on the recommendations of the National In-Flight Sexual Assault Task Force under section 6(c)(3), for reporting incidents of sexual assault and sexual harassment on board aircraft operated in passenger air transportation in a manner that protects the privacy and confidentiality of individuals subjected to such assault or harassment.
 (b)Availability of reporting processThe reporting process established under subsection (a) shall be made available to the public on the primary Internet websites of—
 (1)the Office for Victims of Crime and the Office on Violence Against Women of the Department of Justice; and
 (2)the Department of Transportation. 6.National In-Flight Sexual Assault Task Force (a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Transportation shall establish a task force, to be known as the National In-Flight Sexual Assault Task Force.
 (b)MembershipThe task force established under subsection (a) shall be composed of representatives of— (1)the Department of Transportation;
 (2)the Federal Aviation Administration; (3)the Department of Justice, including the Office for Victims of Crimes and the Office on Violence Against Women;
 (4)the Department of Health and Human Services; (5)national organizations that specialize in providing services to sexual assault survivors;
 (6)national organizations that specialize in responding to and addressing sexual assault and sexual harassment;
 (7)survivors of sexual assault or sexual harassment on board aircraft; (8)national consumer protection organizations;
 (9)national travel organizations; (10)labor organizations that represent flight attendants and pilots;
 (11)State and local law enforcement agencies; (12)airports;
 (13)air carriers; and (14)such other Federal agencies and stakeholder organizations as the Secretary of Transportation considers appropriate.
 (c)DutiesThe task force established under subsection (a) shall— (1)review the practices and protocols of air carriers relating to—
 (A)responding to and addressing sexual assault and sexual harassment on board aircraft operated in passenger air transportation;
 (B)initial and annual recurrent training programs relating to responding to and addressing such assault and harassment;
 (C)reporting incidents of such assault and harassment to air carriers, the Department of Transportation, and the Department of Justice; and
 (D)internal reporting of such incidents between crewmembers and corporate security of the air carrier; (2)identify strengths and weaknesses in such protocols and practices; and
 (3)not later than 120 days after the date of the enactment of this Act, make recommendations with respect to—
 (A)best practices and minimum standards for annual, recurrent, and situational training that is trauma-informed under section 44736 of title 49, United States Code, as added by section 3, including a recommendation with respect to a definition of trauma-informed for the purposes of that training; and
 (B)a streamlined process for reporting incidents of sexual assault and sexual harassment on board aircraft operated in passenger air transportation to air carriers, the Department of Transportation, and the Department of Justice, in a manner that protects the privacy and confidentiality of individuals reporting such incidents.
 (d)Development of minimum standardsNot later than 210 days after the date of the enactment of this Act, the Attorney General, the Secretary of Transportation, and the Administrator of the Federal Aviation Administration shall, after reviewing the recommendations of the task force under subsection (c)(3)—
 (1)establish definitions of trauma-informed and survivor-centered for the purposes of the training required under section 44736 of title 49, United States Code, as added by section 3; and
 (2)develop minimum standards for— (A)annual, recurrent, and situational training that is trauma-informed under section 44736 of title 49, United States Code, as added by section 3, including with respect to intervention by bystanders; and
 (B)reporting incidents of sexual assault and sexual harassment on board aircraft operated in passenger air transportation to air carriers, the Department of Transportation, and the Department of Justice.
 (e)TerminationThe Secretary of Transportation may terminate the task force established under subsection (a) after the task force has made the recommendations required by subsection (c)(3).
